DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This office action is in response to applicant’s Restriction/Election filed on 03/14/2022.
Currently claims 1-3, 7-12, 16-25 and 28 are pending in the application.
Election/Restrictions
Applicant's election without traverse of an invention encompassing claims 1-3, 7-12 and 16-22, in the reply filed on 03/14/2022 is acknowledged. After careful review of the claim set, the examiner determined that claims 10, 18 and 19 belong to separate inventions. The examiner already established in the Restriction/Requirements of 02/03/2022 that inventions lack unity of invention. Therefore, restriction to only one invention or species is required under 37 CFR 1.499 Unity of Invention Rule. In the instant case, claim 9 uses N-type first transistor while claim 10 uses P-type first transistor. Obviously, claims 9 and 10 do not belong to the same invention. On the other hand, claim 17 uses N-type third transistor while both claims 18 and 19 use P-type third transistor. As such, claims 17, 18 and 19 belong to separate inventions. Therefore, the examiner considered claims 10, 18 and 19 as non-elected.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/19/2020 was filed before the mailing date of the office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement was considered by the examiner.
Minor Objections
Abstract
Applicant is reminded of the proper language and format for an abstract of the disclosure. The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet preferably within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The abstract of the disclosure is objected to because it is too long.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 11-12 and 21 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by US 6,465,768 B1 (Ker).
Regarding claim 1, Ker discloses, an electrostatic protection circuit (90; ESD protection device; Fig. 7; col. 5, lines 25-67, col. 6, lines 1-15), including: 
SS, left), a second electrostatic discharge end (VSS, right) and a signal line connecting end (102) (Fig. 7; col. 5, lines 25-67); 

    PNG
    media_image1.png
    415
    739
    media_image1.png
    Greyscale

a first discharge sub-circuit (as annotated on Fig. 7) coupled between the first electrostatic discharge end (VSS, left) and the signal line connecting end (102) (Fig. 7; col. 5, lines 25-67); and 
a second discharge sub-circuit (as annotated on Fig. 7) coupled between the second electrostatic discharge end (VSS, right) and the signal line connecting end (102) (Fig. 7; col. 5, lines 25-67);
wherein each of the first discharge sub-circuit and the second discharge sub-circuit comprises at least one transistor (93, NMOS; Fig. 7; col. 5, lines 25-67), and 
gates of all transistors (NMOS transistors 93) comprised in the first discharge sub-circuit and the second discharge sub-circuit are not coupled with any one of the first electrostatic discharge end (VSS, left), the second SS, right) and the signal line connecting end (102) (Fig. 7; col. 5, lines 25-67).  

Regarding claim 2, Ker discloses, the electrostatic protection circuit of claim 1, wherein the first discharge sub-circuit (as annotated on Fig. 7) comprises a first transistor (with gate G1) and a second transistor (with gate G2), a source electrode (95) of the first transistor is coupled with the first electrostatic discharge end (VSS, left), a source electrode (S2, as designated on Fig. 7) of the second transistor is coupled with the signal line connecting end (102), and a drain electrode (96) of the first transistor is connected in series with a drain electrode (96) of the second transistor to form a first common drain electrode (D) (Fig. 7; col. 5, lines 25-67).  

    PNG
    media_image1.png
    415
    739
    media_image1.png
    Greyscale


Regarding claim 3, Ker discloses, the electrostatic protection circuit of claim 2, wherein a gate of the first transistor and a gate of the second transistor each is coupled with the first common drain electrode; or 

or the gate of the first transistor is coupled with the first common drain electrode and the gate of the second transistor is floating; 
or the gate of the first transistor is floating, and the gate of the second transistor is coupled with the first common drain electrode.  

    PNG
    media_image1.png
    415
    739
    media_image1.png
    Greyscale



Regarding claim 11, Ker discloses, the electrostatic protection circuit of claim 1, wherein the second discharge sub-circuit (as annotated on Fig. 7) comprises a third transistor (with gate G2) and a fourth transistor (with gate G1), a source electrode (S2) of the third transistor is coupled with the signal line connecting end (102) (Fig. 7; col. 5, lines 25-67), 
a source electrode (95) of the fourth transistor is coupled with the second electrostatic discharge end (VSS, right), and 


    PNG
    media_image1.png
    415
    739
    media_image1.png
    Greyscale


Regarding claim 12, Ker discloses, the electrostatic protection circuit of claim 11, wherein a gate of the third transistor and a gate of the fourth transistor each is coupled with the 3 AFDOCS/25401963.1second common drain electrode; 
or the gate (G2) of the third transistor and the gate (G1) of the fourth transistor each is floating (Fig. 7; col. 5, lines 25-67); 
Note: Ker teaches one of the alternative options in Fig. 7. 
or the gate of the third transistor is coupled with the second common drain electrode and the gate of the fourth transistor is floating; 
or the gate of the third transistor is floating and the gate of the fourth transistor is coupled with the second common drain electrode.  

Regarding claim 21, Ker discloses, the electrostatic protection circuit of claim 1, wherein the first discharge sub-circuit (as annotated on Fig. 7) comprises a first transistor (with gate G1) and a second transistor (with gate G2), a source electrode (95) of the first transistor is coupled with the first electrostatic discharge end (VSS, left), a source electrode (S2, as designated on Fig. 7) of the second transistor is coupled with the signal line connecting end (102), and a drain electrode (96) of the first transistor is connected in series with a drain electrode (96) of the second transistor to form a first common drain electrode (D) (Fig. 7; col. 5, lines 25-67).  

    PNG
    media_image1.png
    415
    739
    media_image1.png
    Greyscale

the second discharge sub-circuit (as annotated on Fig. 7) comprises a third transistor (with gate G2) and a fourth transistor (with gate G1), a source electrode (S2) of the third transistor is coupled with the signal line connecting end (102) (Fig. 7; col. 5, lines 25-67), 
a source electrode (95) of the fourth transistor is coupled with the second electrostatic discharge end (VSS, right), and 
.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 7-9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 6,465,768 B1 (Ker) as applied to claim 3.
Regarding claim 7, Ker discloses, the electrostatic protection circuit of claim 3, the gate (G1) of the first transistor, the gate (G2) of the second transistor and the first common drain electrode (96 or D) (Fig. 7; col. 5, lines 25-67), 
	the second transistor is an N-type transistor (Fig. 7; col. 5, lines 25-67),

    PNG
    media_image1.png
    415
    739
    media_image1.png
    Greyscale

But Ker fails to teach explicitly, wherein in a 2AFDOCS/25401963.1case that the gate of the first transistor and the gate of the second transistor each is coupled with the first common drain electrode (one of the alternative options), and ion doping concentration of an active layer of the first transistor is greater than ion doping concentration of an active layer of the second transistor.  
However, the above limitation recites an ‘intended use’ of the device. This intended use of the devices does not define additional structural aspects of the claimed invention. The device of Ker is capable of making the gate of the first transistor and the gate of the second transistor each coupled Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
Ker further teaches that the first transistor (with gate G1) is an active transistor of NMOS device 93 and the second transistor (with gate G2) is a dummy transistor and as such, doping concentration and doping type has no effect on the NMOS device 93 (col. 6, lines 29-39). Therefore, the doping concentration should be high for the first transistor in order to handle very high current during ESD event. In essence, the second transistor could be used as a ballast resistor in series to protect the first transistor and should have much lower concentration than the first transistor. Therefore, it can be concluded that with the teaching of Ker (col. 6, lines 29-39), a person with ordinary skill in the art would choose ion doping concentration of an active layer of the first transistor greater than ion doping concentration of an active layer of the second transistor while making an electrostatic protection circuit of Ker.

Regarding claim 8, Ker discloses, the electrostatic protection circuit of claim 3, wherein in a case that the gate (206) of the first transistor (as annotated on Fig. 10) and the gate (226) of the second transistor (as annotated on 
	Note: Fig. 10 is the circuit implementation of Fig. 7.
or in a case that the gate of the first transistor is coupled with the first common drain electrode and the gate of the second transistor is floating, 
the first transistor is an N-type transistor (204; Fig. 10), 
the second transistor is a P-type transistor (224; Fig. 10), 

    PNG
    media_image2.png
    476
    656
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of two slightly different embodiment of Ker before him/her, to modify the teachings of using only NMOS transistors in electrostatic protection circuit of Fig. 7 of Ker and to include the teachings of using NMOS and PMOS transistors in electrostatic protection circuit of Fig. 10 of Ker because the transistor 

But Ker fails to teach explicitly, the first electrostatic discharge end is coupled with a low potential reference voltage line, and the second electrostatic discharge end is coupled with a high potential reference voltage line.  
However, the above limitation recites an ‘intended use’ of the device. This intended use of the devices does not define additional structural aspects of the claimed invention. The device of Ker is capable of making the first electrostatic discharge end coupled with a low potential reference voltage line, and the second electrostatic discharge end coupled with a high potential reference voltage line. As such, the examiner notes that since claims are the disclosure of applicant’s invention for which protection is sought, therefore, this intended use is intrinsic to the claimed device. Thus, the limitation is considered taught by the prior art Ker. See MPEP 2114 (II). Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
Regarding claim 9, Ker discloses, the electrostatic protection circuit of claim 3, wherein in a case that the gate (G1) of the first transistor and the gate (G2) of the second transistor each is floating (Fig. 7; col. 5, lines 25-67), 
or in a case that the gate of the first transistor is floating, and the gate of the second transistor is coupled with the first common drain electrode, 
the first transistor is an N-type transistor, 


    PNG
    media_image1.png
    415
    739
    media_image1.png
    Greyscale

But Ker fails to teach explicitly, the first electrostatic discharge end is coupled with a high potential reference voltage line, and the second electrostatic discharge end is coupled with a low potential reference voltage line.  
However, the above limitation recites an ‘intended use’ of the device. This intended use of the devices does not define additional structural aspects of the claimed invention. The device of Ker is capable of making the first electrostatic discharge end coupled with a high potential reference voltage line, and the second electrostatic discharge end coupled with a low potential reference voltage line. As such, the examiner notes that since claims are the disclosure of applicant’s invention for which protection is sought, therefore, this intended use is intrinsic to the claimed device. Thus, the limitation is considered taught by the prior art Ker. See MPEP 2114 (II). Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
Regarding claim 20, Ker fails to teach explicitly, the electrostatic protection circuit of claim 7, wherein the transistors with higher ion doping concentration are the N-type transistors or the P-type transistors, the first electrostatic discharge end is coupled with a low potential reference voltage line, and the second electrostatic discharge end is coupled with a high potential reference voltage line.  
However, Ker teaches that the first transistor (with gate G1) is an active transistor of NMOS device 93 and the second transistor (with gate G2) is a dummy transistor and as such, doping concentration and doping type of second transistor has no effect on the NMOS device 93 (col. 6, lines 29-39). Therefore, it can be concluded that with the teaching of Ker (col. 6, lines 29-39), a person with ordinary skill in the art would choose ion doping concentration of the N-type transistor, which is the active transistor, higher while making an electrostatic protection circuit of Ker.
Furthermore, the above limitation “the first electrostatic discharge end is coupled with a low potential reference voltage line, and the second electrostatic discharge end is coupled with a high potential reference voltage line” recites an ‘intended use’ of the device. This intended use of the devices does not define additional structural aspects of the claimed invention. The device of Ker is capable of making the first electrostatic discharge end coupled with a low potential reference voltage line, and the second electrostatic discharge end coupled with a high potential reference voltage line. As such, the examiner notes that since claims are the disclosure of Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over US 6,465,768 B1 (Ker) as applied to claim 12.
Regarding claim 16, Ker discloses, the electrostatic protection circuit of claim 12, the gate (G2) of the third transistor, the gate (G1) of the fourth transistor and the second common drain electrode (96 or D) (Fig. 7; col. 5, lines 25-67), 
	the second transistor is an N-type transistor (Fig. 7; col. 5, lines 25-67),
Ker further teaches that the fourth transistor (with gate G1) is an active transistor of NMOS device 93 and the third transistor (with gate G2) is a dummy transistor and the doping concentration and doping type of third transistor (with gate G2) has no effect on the NMOS device 93 (col. 6, lines 29-39).

    PNG
    media_image1.png
    415
    739
    media_image1.png
    Greyscale

But Ker fails to teach explicitly, wherein in a 2AFDOCS/25401963.1case that the gate of the third transistor and the gate of the fourth transistor each is coupled with the second common drain electrode (one of the alternative options), and ion doping concentration of an active layer of the third transistor is greater than ion doping concentration of an active layer of the fourth transistor.  
However, the above limitation recites an ‘intended use’ of the device. This intended use of the devices does not define additional structural aspects of the claimed invention. The device of Ker is capable of making the gate of the third transistor and the gate of the fourth transistor each coupled with the second common drain electrode. If the intended use of the application requires ion doping concentration of the active layer of the third transistor must be greater than ion doping concentration of the active layer of the fourth transistor, the device of Ker is capable of doing so at the beginning of the manufacturing process. As such, the examiner notes that since claims are the disclosure of applicant’s invention for which protection Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
Regarding claim 17, Ker discloses, the electrostatic protection circuit of claim 12, wherein in a case that the gate (206) of the third transistor (as annotated on Fig. 10) and the gate (226) of the fourth transistor (as annotated on Fig. 10) each is coupled (through capacitors 202 and 222) with the second common drain electrode (210) (Fig. 10; col. 7, lines 45-67), 
	Note: Fig. 10 is the circuit implementation of Fig. 7.
or in a case that the gate of the first transistor is coupled with the first common drain electrode and the gate of the second transistor is floating, 
the third transistor is an N-type transistor (204; Fig. 10), 
the fourth transistor is a P-type transistor (224; Fig. 10), 

    PNG
    media_image3.png
    476
    656
    media_image3.png
    Greyscale


But Ker fails to teach explicitly, the first electrostatic discharge end is coupled with a low potential reference voltage line, and the second electrostatic discharge end is coupled with a high potential reference voltage line.  
However, the above limitation recites an ‘intended use’ of the device. This intended use of the devices does not define additional structural aspects of the claimed invention. The device of Ker is capable of making the first electrostatic discharge end coupled with a low potential reference voltage line, and the second electrostatic discharge end coupled with a high potential reference voltage line. As such, the examiner notes that since claims are the disclosure of applicant’s invention for which protection is sought, therefore, this intended use is intrinsic to the claimed device. Thus, the limitation is considered taught by the prior art Ker. See MPEP 2114 (II). Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over US 6,465,768 B1 (Ker) as applied to claim 21.
Regarding claim 22, Ker fails to teach explicitly, the electrostatic protection circuit of claim 21, wherein a gate of the first transistor and a gate of the second transistor each is coupled with the first common drain electrode, and a gate of the third transistor and a gate of the fourth transistor each is coupled with the second common drain electrode; 
However, the above limitation recites an ‘intended use’ of the device. This intended use of the devices does not define additional structural aspects of the claimed invention. The device of Ker is capable of making the gate of the first transistor and the gate of the second transistor each coupled with the first common drain electrode, and the gate of the third transistor and the gate of the fourth transistor each coupled with the second common drain electrode. As such, the examiner notes that since claims are the disclosure of applicant’s invention for which protection is sought, therefore, this intended use is intrinsic to the claimed device. Thus, the limitation is considered taught by the prior art Ker. See MPEP 2114 (II). Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
	Note: There are five alternative options in this claim. The examiner addressed the first option and as such, the claim limitation is met.


or a gate of one of the first transistor and the second transistor is coupled with the first common drain electrode, and a gate of other transistor is floating; a gate of one of the third transistor and the fourth transistor is floating, and a gate of other transistor is coupled with the second common drain electrode; 
or the gate of one of the first transistor and the second transistor is coupled with the first common drain electrode, and the gate of the other transistor is floating; the gates of the third transistor and the fourth transistor both are coupled with the second common drain electrode; 
or the gates of the first transistor and the second transistor both are coupled with the first 5 AFDOCS/25401963.1common drain electrode, and the gate of one of the third transistor and the fourth transistor is coupled with the second common drain electrode and the gate of the other transistor is floating.



Examiner’s Note
	The examiner included a few prior arts which were not used in the rejection but are relevant to the disclosure.
1. US 2015/0160522 A1 (Wu) - An electro-static discharge protection circuit for a liquid crystal display is disclosed. In response to positive electro-static charges being generated on the signal line, a thin film transistor with a gate electrode connected to the high-level signal line is switched on, and the positive electro-static charges are discharged through the switched on thin film transistor. In addition, in response to negative electro-static charges being generated on the signal line, a thin film transistor with a gate electrode connected to the low level signal line is switched on, and the negative electro-static charges are discharged through the switched on thin film transistor.
2. US 2007/0090414 A1 (Sutou) - A semiconductor device is disclosed including a plurality of gate electrodes, source and drain regions, a plurality of source contacts, a plurality of drain contacts, substrate contacts, and a salicide block. The gate electrodes are arrayed in parallel on a semiconductor region on a semiconductor substrate. The source and drain regions are formed in the semiconductor region on both sides of each gate electrode. The source contacts are formed on the source region. The drain contacts are formed on the drain region.
3. US 2004/0218322 A1 (Chen) - An ESD protection circuit that protects a mixed-voltage input/output (I/O) buffer circuit in an integrated circuit is provided. The ESD protection circuit includes an ESD discharging circuit coupled to the I/O pad and ESD detection circuit coupled to the discharging circuit providing a means for detecting an ESD and triggering the discharging circuit to conduct the ESD to ground. The ESD discharging circuit comprises stacked NMOS transistors or a field oxide device (FOD). The protection circuit can also be used in an ESD protection circuit for a high-voltage-tolerant input pad or to protect multiple input pads and/or multiple I/O pads in an integrated circuit.
4. US 6,365,941 B1 (Rhee) - An electro-static discharge (ESD) circuit of a semiconductor device is disclosed. In the ESD circuit, a gate electrode and a drain region of a MOS transistor are connected to an electrical signal pad, and a Zener diode is connected to a source region of the MOS transistor. A threshold voltage of the MOS transistor is higher than an operating voltage of an internal circuit and lower than a drain junction breakdown voltage of a MOS transistor constituting the internal circuit. Also, instead of using a Zener diode for each signal pad, a common diode having a maximized junction area can be shared by a plurality of signal pads.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to S M SOHEL IMTIAZ whose telephone number is (408) 918-7566.  The examiner can normally be reached on 8AM-5PM, M-F, PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached at 571-272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S M SOHEL IMTIAZ/Examiner, Art Unit 2812                                                                                                                                                                                                        


03/24/2022